UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2107


R.T.,

                  Plaintiff – Appellant,

             v.

C.E.V.K.; J.,

                  Defendants – Appellees.




                               No. 08-2110


R.T.,

                  Plaintiff – Appellant,

             v.

C.E.V.K.,

                  Defendant – Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge;
Catherine C. Blake, District Judge. (1:08-cv-00517-RDB; 1:08-cv-
01566-CCB)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
No. 08-2107 dismissed; No. 08-2110 affirmed by unpublished per
curiam opinion.


R.T., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               These   consolidated     appeals         arise    from   two    separate

actions challenging the same arbitration proceeding, in which

R.T. unsuccessfully challenged his employment termination.                             In

Case    No.    08-2107,   R.T.    seeks      to    appeal    the   district       court’s

order dismissing his 42 U.S.C. § 1983 (2000) action against the

arbitrator.       A party to a civil suit in which the United States

is not a party has thirty days from the date judgment is entered

to file a notice of appeal, Fed. R. App. P. 4(a)(1)(A), unless

the district court extends the appeal period under Fed. R. App.

P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).       This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(internal       quotation    marks     and       citations      omitted);     see   also

Bowles v. Russell, 127 S. Ct. 2360, 2366 (2007) (“Today we make

clear that the timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”).                     The district court’s

order    was    entered     on   the   docket      on   May 8, 2008,        and   R.T.’s

notice of appeal was filed on September 25, 2008, well beyond

the thirty-day period.           Accordingly, we dismiss R.T.’s appeal in

No. 08-2107 for lack of jurisdiction.

               In Case No. 08-2110, R.T. appeals the district court’s

order dismissing his § 1983 and state law tort claims against

the arbitrator.         We have reviewed the record in that case and

                                             3
find no reversible error.          Accordingly, we affirm the district

court’s   order.     See   R.T.    v.   C.E.V.K.,   No.    1:08-cv-01566-CCB

(D. Md. Sept. 5, 2008).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument    would   not   aid   the

decisional process.


                                                       No. 08-2107 DISMISSED
                                                       No. 08-2110 AFFIRMED




                                        4